DISSEISIN, Pleas, 1. Not guilty; 2. A denial of the defendant’s possession. The second plea was rejected as amounting to the general issue. The cause was submitted to the Court. Judgment for the plaintiff. Errors assigned, 1. There was no proof of the defendant’s possession; 2. The second plea should not have been rejected. Held, that as there was evidence from which the Court might reasonably infer that the defendant had possession, and was determined to hold it, against the will of the plaintiff who was admitted to be the owner,—the first objection ivas without foundation. Held, also, that the second plea was correctly rejected. Sinard v. Patterson, 3 Blackf. 355.